Citation Nr: 0939236	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of right 
foot injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus.

3.  Entitlement to service connection for residuals of right 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from February 1969 to 
February 1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

As explained below, the application to reopen the issue of 
service connection for residuals of right foot injury is 
granted.  This reopened claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for 
additional evidentiary development.


FINDINGS OF FACT

1.  Service connection for residuals of right foot injury was 
denied in a June 1977 rating decision, and subsequent rating 
decisions dated March 1991 and September 2003.  The appellant 
was informed of the determinations and his right to appeal. 
The appellant did not appeal within one year of date of 
notification.

2.  The appellant filed an application to reopen the issue of 
service connection residuals of right foot injury in October 
2005; the evidence added to the record since the September 
2003 rating decision is new, as it was not previously 
considered, and material, as it relates to a previously 
unestablished fact.

3.  Service connection for pes planus was denied in a June 
1977 rating decision.  The appellant was informed of the 
determination and his right to appeal.  The appellant did not 
appeal within one year of date of notification.

4.  The appellant filed an application to reopen the issue of 
service connection pes planus in April 2008; the evidence 
added to the record since the June 1977 rating decision is 
not new and material, as it is cumulative.

CONCLUSIONS OF LAW

1.  The September 2003 rating decision denying service 
connection for residuals of right foot injury is final; new 
and material evidence sufficient to reopen the claim has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2.  The June 1977 rating decision denying service connection 
for pes planus is final; new and material evidence sufficient 
to reopen the claim has not been submitted.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.
The Board finds that the VCAA letter sent to the appellant in 
October 2005 and May  2008 essentially complied with 
statutory notice requirements as outlined above with respect 
to the claims for service connection for residuals of right 
foot injury and pes planus, respectively.  Therein, VA 
notified the appellant of the evidence obtained, the evidence 
VA was responsible for obtaining, and the evidence necessary 
to establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  Also, VA 
notified the appellant of the basis of the prior denial of 
his claims and the legal requirements for reopening the 
claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

However, notice of the disability rating and effective date 
elements was not provided with the October 2005 letter that 
addressed the claim for residuals of right foot injury.  VA 
notified the appellant of these elements in May 2005, after 
the initial rating decision.  The U.S. Court of Appeals for 
the Federal Circuit previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. 
Supreme Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding 
the error, his claim was readjudicated in October 2008.  VA 
issued a Supplemental Statement of the Case dated the same 
notifying him of the actions taken and evidence obtained or 
received.  As such, the appellant was afforded due process of 
law.  The appellant has not been deprived of information 
needed to substantiate his claim and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims 
folder.  VA afforded the appellant an opportunity to appear 
for a hearing.  Additionally, VA afforded the appellant an 
examination in January 2007 and obtained a medical opinion on 
his behalf.  The Board notes that the recent VA examination 
is adequate as it reflects a pertinent medical history, 
review of the documented medical history, clinical findings, 
a diagnosis, and an opinion supported by a medical rationale.  
The adequacy of this examination has not been challenged by 
either the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



Applications to Reopen:  New and Material Evidence

The RO denied service connection for residuals of right foot 
injury and pes planus in June 1977.  The RO notified the 
appellant of that decision in June 1977.  No appeal was filed 
and that decision became final.  The RO stated that the 
evidence showed that there were no residuals of a right foot 
injury and that there was no aggravation of pre-existing pes 
planus.

The RO again denied service connection for residuals of right 
foot injury in March 1991 and September 2003 rating 
decisions, and notified the appellant of those decisions in 
April 1991 and September 2003, respectively.  Again, no 
appeal was filed and those decisions became final.

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims has held that, when "new and material evidence"" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, the appellant filed applications to reopen in 
October 2005 and April 2008.  For claims filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Residuals of Right Foot Injury

Service entrance examination dated February 1969 showed pes 
planus.  Service treatment records show that the appellant 
reported that his right foot had been run over by a fork lift 
in November 1969.  He was prescribed an analgesic balm and 
given 2 days light duty.  A January 1970 treatment note 
reflects complaints of pain in right foot dorsal aspect and 
history of having had the right foot run over by a fork lift 
in November.  Moderate pes planus was noted.  Right foot x-
ray dated January 1970 is negative.  Orthopedic note dated 
May 1970 reflects complaints that his arch supports for pes 
planus make his feet feel worse rather than better.  The 
appellant reported pain in both feet and history of left foot 
being run over with fork lift.  Examination showed pes 
planus.  X-rays showed "same."  A temporary profile, 3 
months, was recommended.  Also, in May 1970, the appellant 
reported pain in left great toe, described as the bunion 
joint.  Symptomatic flat feet were noted and painful left 
bunion joint.  Arch support was prescribed.  In July 1970, 
the appellant complained of pain in feet.  He reported that 
pes planus does not respond to arch support.  Report of 
separation examination dated December 1970 reflects that pes 
planus was shown on clinical evaluation.

Evidence considered prior to the September 2003 rating 
decision included service treatment records discussed above.  
Also, the evidence of record included a private treatment 
note dated May 1982 showing that the appellant was to have 
foot surgery.  These records show that the RO requested 
records from VA Medical Center (VAMC) Shreveport; no records 
were found.

Recent evidentiary submissions include a lay statement dated 
April 2006, VA treatment records dated 2004 to 2008 from VAMC 
Shreveport, letters dated July and October 2007 from Billy B. 
Westbrook, D.P.M., report of VA examination dated January 
2007, and statements of the appellant.

Having reviewed the recent evidentiary submission, the Board 
finds that new and material evidence has been submitted.  
Specifically, the October 2007 letter from Dr. Westbrook 
reflects that the appellant's current foot problems are 
related to the symptoms and problems he had with the right 
foot in the 1970's.  This evidence is new and material since 
it was not previously considered and tends to show a current 
right foot disability.  The appellant has a right foot 
disability.  When viewed in the context of the prior denial, 
this evidence cures one of the prior evidentiary defects.  
The evidence is new and material.  Therefore, the claim must 
be reopened.

However, it is not appropriate at this juncture for the Board 
to weigh the probative value of this new and material 
evidence with and against the other evidence of record.  
Because the claim has been reopened, the Board must consider 
whether VA has satisfied its duty to assist the appellant.  
The Board finds that VA has not fulfilled its duty to assist, 
as discussed in the remand portion of this decision; 
therefore, the Board may not reach the merit of the claim at 
this time.

Pes Planus

Evidence considered at the time of the RO's June 1977 denial 
of service connection for pes planus included service 
treatment records, which reflect findings for pes planus at 
service entry and separation, and the appellant's claim.

Recent evidentiary submissions include a private treatment 
note dated May 1982, a lay statement dated April 2006, VA 
treatment records dated 2004 to 2008 from VAMC Shreveport, 
letters dated July and October 2007 from Billy B. Westbrook, 
D.P.M., report of VA examination dated January 2007, and 
statements of the appellant.

The private treatment note dated May 1982 shows that the 
appellant was to have foot surgery.

In statement dated April 2006, W.N. recalls that the 
appellant had hurt his foot and was placed on light duty in 
service.

VA treatment records show complaints of bilateral foot pain 
and the sensation of tingling and pins/needles in the feet.  
Problem list included idiopathic peripheral neuropathy.  A 
September 2006 VA treatment note reflects bilateral flat feet 
with x-ray findings for spurs on both calcaneous.  An x-ray 
dated January 2007 reflects degenerative changes or what 
appears to be old trauma or post surgical change proximal 
phalanx fifth toe.  In May 2007, the appellant reported a 10+ 
year history of bilateral foot pain and complained of 
numbness in the feet.  A May 2007 treatment note shows an 
impression for pes planus, mild hallux valgus, and 
degenerative joint disease of the first metatarsal phalangeal 
joint.  Also, there was a bunion of the first metatarsal head 
and mild degenerative joint disease of the midfoot.  In July 
2007, the appellant was seen for complaints of severe pain in 
both feet; x-ray confirmed degenerative joint disease.

A letter dated July 2007 from Dr. Westbrook reflect that the 
appellant was recently seen with pain of the right foot and 
that he related having had an injury to this foot from a 
"heavy object/vehicle rolling over the foot" in service.  
X-ray showed exostosis of the dorsal aspect of the first 
metatarsal cuneiform joint in comparison to the left.  
Spurring of the joint was noted and pain on ambulation.  The 
appellant was advised to wear a shoe with an arch support and 
refrain from wearing shoes with tight laces over the dorsal 
aspect of the right foot.  In his October 2007 letter, Dr. 
Westbrook wrote that, in his medical opinion, the appellant's 
current foot problems are related to the symptoms and 
problems he had with the right foot in the 1970's.

Report of VA examination dated January 2007 reflects 
diagnoses for degenerative joint disease of the feet, 
bilateral mild pes planus, and idiopathic peripheral 
neuropathy of the feet.  The examiner opined that the 
appellant's current foot disorders were not caused by or 
aggravated by military service, and that the appellant's 
history of right foot injury did not result in any current 
foot condition.

The Board has further considered the appellant's contentions 
that his pes planus was aggravated in service as demonstrated 
by the service treatment records.

Having reviewed the recent evidentiary submissions, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim for service connection for pes planus.  
The claim was previously denied because the evidence showed 
pre-existing pes planus and no aggravation of that disorder 
in service.  None of the recent evidentiary submissions 
suggest that pes planus was incurred in or aggravated by 
service.  To the extent that there is evidence of pes planus, 
such fact has previously been established.  Evidence that 
confirms a known fact is cumulative.  Similarly, the 
appellant's recent assertion of aggravation merely repeats 
his prior claim for service connection for disability of the 
feet.  As such, the appellant has not provided evidence that 
relates to an unestablished fact necessary to substantiate 
the claim.  The Board notes that the private medical opinion 
of Dr. Westbrook does not mention pes planus or address 
aggravation of any pre-existing pes planus in service as 
argued by the appellant.

Accordingly, the application to reopen is denied.


ORDER

The application to reopen the claim of service connection for 
residuals of right foot injury is granted.

The application to reopen the claim of service connection for 
pes planus is denied.


REMAND

In view of the decision to reopen the claim for service 
connection for residuals of right foot injury, the Board 
believes that additional development is warranted.  The 
record shows that the appellant has received private 
treatment for his feet from a podiatrist since at least 1982.  
However, the medical records associated with this treatment 
are not associated with the claims folder.  Therefore, all 
private podiatry records from Billy B. Westbrook, D.P.M. 
should be obtained and associated with the claim folder.

To ensure that VA has satisfied its duty to assist the 
appellant, the claim is REMANDED for the following action:

1.  All private podiatry records from 
Billy B. Westbrook, D.P.M. should be 
obtained and associated with the claim 
folder.

2.  A VA examination should be 
conducted.  This examination should be 
conducted by a medical doctor or 
podiatrist, if available, to ascertain 
whether any currently shown right foot 
disorder, including exotosis, is 
attributable to a fork lift rolling over 
the appellant's foot in service.  The 
claims folder should be made available 
to the examiner.  A complete rationale 
for all opinions is required.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


